           Case 2:19-cv-01418-APG-DJA Document 40 Filed 06/25/20 Page 1 of 1



 1                                UNITED STATES DISTRICT COURT

 2                                        DISTRICT OF NEVADA

 3 Skyler James Fowler,                                 Case No. 2:19-cv-1418-APG-DJA

 4                          Plaintiff,
           v.                                           ORDER
 5 Steve Sisolak, et al.,
                                                         (ECF Nos. 33, 37)
 6                          Defendants.

 7

 8

 9         The Defendants’ motions to seal (ECF Nos. 33, 37) are GRANTED. Exhibits B, C, E, G,

10 and H, filed in the court docket as ECF Nos. 34 and 38, shall remain under seal.

11         Dated: June 25, 2020.
                                                       ________________________________
12                                                     ANDREW P. GORDON
                                                       UNITED STATES DISTRICT JUDGE
13

14

15

16

17

18

19

20

21

22

23
